Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1, 6, and 16:
“Applicant submits that the newly added features in claim 1 (and similarly claims 6 and 16) are not taught by Ansari and Eaton, alone or in combination. For example, the Office Action points to "optional decoder 231" and "registers 233" as allegedly teaching "the instruction schema mapping table" in previous claim 1 (Office Action at page 4). However, FIG. 2 of Ansari shows that "optional decoder 231" receives "an instruction 201 for decoding in FCM 230". Since "optional decoder 231" is receiving an "instruction 210" (and not an opcode that is extracted from the instruction, as recited in previous claim 1), "optional decoder 231" cannot be used to teach an element that performs the functions of both "the hardware instruction decoder" and "the instruction schema mapping table" since amended claim 1 now recites that "the instruction schema mapping table is separate from the hardware instruction decoder".”

This argument is found to be persuasive for the following reason. The examiner agrees that the combination uses overlapping elements to read upon the programmable hardware instruction decoder and the programmable instruction schema mapping table. Thus, the rejections based on the combination of Ansari and Eaton have been withdrawn due to the amendment. 
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183